[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Tri Eagle Fuels, L.L.C. v. Dawson, Slip Opinion No. 2019-Ohio-2011.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2019-OHIO-2011
    THE STATE EX REL. TRI EAGLE FUELS, L.L.C., APPELLANT, v. DAWSON,
                               JUDGE, ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as State ex rel. Tri Eagle Fuels, L.L.C. v. Dawson, Slip Opinion
                                   No. 2019-Ohio-2011.]
Prohibition—Jurisdictional-priority rule—Counterclaim for ejectment filed in
        response to breach-of-contract claim in common pleas court does not
        patently and unambiguously deprive municipal-court judge of jurisdiction
        over previously filed forcible-entry-and-detainer action—Direct appeal is
        adequate remedy—Court of appeals’ judgment denying writ affirmed.
    (No. 2018-1055—Submitted February 19, 2019—Decided May 29, 2019.)
      APPEAL from the Court of Appeals for Cuyahoga County, No. 106459,
                                      2018-Ohio-3054.
                                    ________________
                              SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Appellant, Tri Eagle Fuels, L.L.C. (“Tri Eagle”), appeals the
judgment of the Eighth District Court of Appeals denying its petition for a writ of
prohibition to bar appellee East Cleveland Municipal Court Judge William Dawson
from continuing to preside over Euclid Lake Properties, L.L.C. v. Tri Eagle Fuels,
L.L.C., East Cleveland M.C. case No. 17CVG01000. We affirm.
                                    Background
       {¶ 2} Tri Eagle operates a gas station and convenience store at 12436 Euclid
Avenue, in East Cleveland. Tri Eagle signed a commercial lease to rent the
property from appellees Giant Petroleum, Inc., and Euclid Lake Properties, L.L.C.
(collectively, “the lessor”) for 15 years.
       {¶ 3} In July and September 2017, the lessor served Tri Eagle with formal
notices that Tri Eagle was in default of the lease. And on October 4, the lessor
served Tri Eagle with a three-day notice to vacate the premises.
       {¶ 4} Two days later, on October 6, Tri Eagle filed suit against the lessor in
Cuyahoga County Common Pleas Court, alleging, among other things, that the
lessor, not Tri Eagle, had breached the lease. Tri Eagle Fuels, L.L.C. v. Euclid Lake
Properties, L.L.C., Cuyahoga C.P. case No. CV-17-887038. Tri Eagle asserts that
service of the complaint was perfected on October 11. On October 31, the lessor
filed an answer, along with counterclaims that included an action in ejectment.
       {¶ 5} Meanwhile, on October 12, the lessor filed a forcible-entry-and-
detainer (“FE&D”) action against Tri Eagle in East Cleveland Municipal Court.
Euclid Lake Properties, L.L.C. v. Tri Eagle Fuels, L.L.C., East Cleveland M.C. case
No. 17CVG01000. The case was assigned to Judge Dawson.
       {¶ 6} On November 3, 2017, Tri Eagle filed an original action for a writ of
prohibition in the Eighth District Court of Appeals, alleging that Judge Dawson
lacked jurisdiction to proceed in the municipal-court case based on the
jurisdictional-priority rule. The court of appeals sua sponte granted an alternative




                                             2
                                 January Term, 2019




writ of prohibition, halting proceedings in the municipal court, and granted the
lessor leave to intervene. In opposing the issuance of a writ, the lessor argued that
Tri Eagle was the party in breach of the contract, giving the lessor the right to evict
it, and that the jurisdictional-priority rule did not apply. It also disputed Tri Eagle’s
assertion that the lessor had been served with Tri Eagle’s complaint in case No.
CV-17-887038 on October 11.
        {¶ 7} The court of appeals later dissolved the alternative writ and denied the
writ of prohibition, ruling that the jurisdictional-priority rule was inapplicable. On
July 26, 2018, Tri Eagle appealed and filed a motion to stay the court of appeals’
decision pending appeal. We denied the motion for stay. 153 Ohio St.3d 1477,
2018-Ohio-3664, 106 N.E.3d 1261.
                                       Analysis
        {¶ 8} Three elements are necessary for a writ of prohibition to issue: the
exercise of judicial power, the lack of authority to exercise that power, and the lack
of an adequate remedy in the ordinary course of law. State ex rel. Elder v.
Camplese, 144 Ohio St.3d 89, 2015-Ohio-3628, 40 N.E.3d 1138, ¶ 13. However,
if the absence of jurisdiction is patent and unambiguous, a petitioner need not
establish the third prong, the lack of an adequate remedy at law. State ex rel. Sapp
v. Franklin Cty. Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889
N.E.2d 500, ¶ 15.
        {¶ 9} The jurisdictional-priority rule provides, “ ‘As between [state] courts
of concurrent jurisdiction, the tribunal whose power is first invoked by the
institution of proper proceedings acquires jurisdiction, to the exclusion of all other
tribunals, to adjudicate upon the whole issue and settle the rights of the parties.’ ”
(Brackets sic.) State ex rel. Dunlap v. Sarko, 135 Ohio St.3d 171, 2013-Ohio-67,
985 N.E.2d 450, ¶ 9, quoting State ex rel. Phillips v. Polcar, 50 Ohio St.2d 279,
364 N.E.2d 33 (1977), syllabus. When the rule applies, “the judge in the second
case patently and unambiguously lacks jurisdiction by operation of the rule and




                                           3
                              SUPREME COURT OF OHIO




therefore, prohibition is an available remedy.” (Emphasis sic.) State ex rel.
Consortium for Economic & Community. Dev. for Hough Ward 7 v. Russo, 151
Ohio St.3d 129, 2017-Ohio-8133, 86 N.E.3d 327, ¶ 8. For purposes of the rule, a
common pleas court and a municipal court are “state courts of concurrent
jurisdiction.” See, e.g., State ex rel. Dailey v. Dawson, 149 Ohio St.3d 685, 2017-
Ohio-1350, 77 N.E.3d 937, ¶ 6-8, 19 (treating East Cleveland Municipal Court and
Cuyahoga County Common Pleas Court as state courts of concurrent jurisdiction
for purposes of the jurisdictional-priority rule).
       {¶ 10} “In general, the jurisdictional priority rule applies when the causes
of action are the same in both cases, and if the first case does not involve the same
cause of action or the same parties as the second case, the first case will not prevent
the second.” State ex rel. Shimko v. McMonagle, 92 Ohio St.3d 426, 429, 751
N.E.2d 472 (2001). The two cases at issue here do not present “the same cause of
action.” The municipal-court case pending before Judge Dawson is a special
statutory proceeding that will resolve only one limited question: who has the
immediate right to possess the premises? “Under Ohio law, a forcible entry and
detainer action decides the right to immediate possession of property and ‘nothing
else.’ ” Sheehe v. Demsey, 8th Dist. Cuyahoga No. 99965, 2014-Ohio-305, ¶ 7,
quoting Seventh Urban, Inc. v. Univ. Circle Property Dev., Inc., 67 Ohio St.2d 19,
25, 423 N.E.2d 1070 (1981), fn. 11. Once possession of the property has been
restored to the landowner in a forcible-entry-and-detainer action, the action
becomes moot because “no further relief can be granted to the landowner.” Knop
v. Davet, 11th Dist. Geauga No. 2016-G-0074, 2017-Ohio-1416, ¶ 11.
       {¶ 11} The common-pleas-court case, by contrast, implicates broader
questions of contractual rights and remedies. Thus, this case is analogous to prior
cases in which we determined that the jurisdictional-priority rule did not apply.
See, e.g., State ex rel. Brady v. Pianka, 106 Ohio St.3d 147, 2005-Ohio-4105, 832




                                           4
                                January Term, 2019




N.E.2d 1202, ¶ 12-13; State ex rel. Weiss v. Hoover, 84 Ohio St.3d 530, 532, 705
N.E.2d 1227 (1999).
       {¶ 12} Without addressing our more recent decision in Brady, Tri Eagle
presents two reasons why this case is distinguishable from our earlier cases. First,
Weiss and its predecessors are distinguishable, according to Tri Eagle, because in
each instance, only one case, the forcible-entry-and-detainer action, involved
determining which party had the right to immediate possession of the premises,
whereas the other pending action involved title to the premises. By contrast, Tri
Eagle argues, an ejectment claim “pertains to who has the right of present
possession,” thus making the two Tri Eagle cases “substantially similar if not
identical.”
       {¶ 13} But Tri Eagle’s suggestion that the two underlying cases here are the
same because both concern who has the right of present possession is based on a
mischaracterization of the common-pleas-court action as an action for ejectment.
The complaint filed in common pleas court was for breach of contract; the
ejectment claim was asserted by the lessor as a counterclaim, and it was filed after
the FE&D complaint was filed. The ejectment counterclaim does not deprive Judge
Dawson of jurisdiction over the FE&D action, which was filed before the ejectment
counterclaim was filed.
       {¶ 14} Alternatively, Tri Eagle argues that even if we determine that the
underlying cases are different, the jurisdictional-priority rule should apply because
the two lawsuits present part of the same “whole issue.” We have stated that the
jurisdictional-priority rule applies even when the causes of action are not the same
if the two pending lawsuits present part of the same whole issue. State ex rel. Otten
v. Henderson, 129 Ohio St.3d 453, 2011-Ohio-4082, 953 N.E.2d 809, ¶ 29. But we
have applied this exception only in the narrow circumstances in which the two cases
raise the exact same legal claim or involve resolution of the same issue. See, e.g.,
John Weenink & Sons Co. v. Cuyahoga Cty. Court of Common Pleas, 150 Ohio St.




                                         5
                               SUPREME COURT OF OHIO




349, 355-356, 82 N.E.2d 730 (1948) (applying the jurisdictional-priority rule in
granting writ of prohibition to prevent court of common pleas from proceeding in
declaratory-judgment action regarding the same pool of money at issue in earlier
filed municipal-court actions by creditors). Here, the cases do not raise the exact
same legal claim or involve resolution of the same issue, and Tri Eagle has not
articulated a persuasive reason why we should expand this exception to the
circumstances here.
       {¶ 15} Because the two civil actions between Tri Eagle and the lessor do
not implicate the jurisdictional-priority rule, jurisdiction is not patently and
unambiguously lacking in the municipal court. Judge Dawson can determine his
court’s jurisdiction, and Tri Eagle has an adequate remedy by way of direct appeal
to contest that determination. State ex rel. Dailey, 149 Ohio St.3d 685, 2017-Ohio-
1350, 77 N.E.3d 937, at ¶ 19-21; State ex rel. Sellers v. Gerken, 72 Ohio St.3d 115,
118, 647 N.E.2d 807 (1995). For this reason, we affirm the judgment of the court
of appeals denying the writ.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DONNELLY, and
STEWART, JJ., concur.
       DEWINE, J., concurs in judgment only.
                                _________________
       Singerman, Mills, Desberg & Kauntz Co., L.P.A., and Christopher
O’Connell, for appellant.
       Bradley Hull IV, L.L.C., and Bradley Hull IV, for appellees Giant
Petroleum, Inc., and Euclid Lake Properties, L.L.C.
                                _________________




                                         6